     Case 3:21-cv-00358-GPC-AHG Document 2 Filed 03/17/21 PageID.24 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   DONNY LOVE,                                         Case No.: 3:21-cv-0358-GPC-AHG
12                                     Petitioner,
                                                         ORDER DISMISSING CASE
13   v.                                                  WITHOUT PREJUDICE AND WITH
                                                         LEAVE TO AMEND
14   SAN DIEGO COUNTY JAIL, et al.,
15                                  Respondents.
16
17         Petitioner, a state prisoner proceeding pro se, has filed a Petition for Writ of
18   Habeas Corpus pursuant to 28 U.S.C. § 2254.
19              FAILURE TO SATISFY THE FILING FEE REQUIREMENT
20         Petitioner has failed to pay the $5.00 filing fee and has failed to move to proceed in
21   forma pauperis. Because this Court cannot proceed until Petitioner has either paid the
22   $5.00 filing fee or qualified to proceed in forma pauperis, the Court DISMISSES the
23   case without prejudice. See Rule 3(a), 28 U.S.C. foll. § 2254. If Petitioner wishes to
24   proceed with this case, he must submit, no later than May 21, 2021, a copy of this Order
25   with the $5.00 fee or with adequate proof of his inability to pay the fee.
26                     FAILURE TO NAME A PROPER RESPONDENT
27         Furthermore, review of the Petition reveals that Petitioner has failed to name a
28   proper respondent. On federal habeas, a state prisoner must name the state officer having

                                                     1
                                                                                  21-cv-0358-GPC-AHG
     Case 3:21-cv-00358-GPC-AHG Document 2 Filed 03/17/21 PageID.25 Page 2 of 3



 1   custody of him as the respondent. Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir.
 2   1996) (citing Rule 2(a), 28 U.S.C. foll. § 2254). Federal courts lack personal jurisdiction
 3   when a habeas petition fails to name a proper respondent. See id.
 4         The warden is the typical respondent. However, “the rules following section 2254
 5   do not specify the warden.” Id. “[T]he ‘state officer having custody’ may be ‘either the
 6   warden of the institution in which the petitioner is incarcerated . . . or the chief officer in
 7   charge of state penal institutions.’” Id. (quoting Rule 2(a), 28 U.S.C. foll. § 2254
 8   advisory committee’s note). If “a petitioner is in custody due to the state action he is
 9   challenging, ‘[t]he named respondent shall be the state officer who has official custody of
10   the petitioner (for example, the warden of the prison).’” Id. (quoting Rule 2, 28 U.S.C.
11   foll. § 2254 advisory committee’s note).
12         Here, Petitioner has incorrectly named “San Diego County Jail” as Respondent.
13   Additionally, he has also named “Julie L. Garland,” who appears to be an Assistant
14   Attorney General for the State of California and is also not a proper respondent in this
15   action. Rule 2 of the Rules following § 2254 provides that the state officer having
16   custody of the petitioner shall be named as respondent. Rule 2(a), 28 U.S.C. foll. § 2254.
17   However, “if the applicant is not presently in custody pursuant to a state judgement
18   against which he seeks relief but may be subject to such custody in the future,” then “the
19   officer having present custody of the applicant as well as the attorney general of the state
20   in which the judgment which he seeks to attack was entered shall each be named as
21   respondents.” Rule 2 (b), 28 U.S.C. foll. § 2254. Here, based on the allegations in the
22   Petition, there is no basis for Petitioner to have named the Attorney General, who is
23   currently Xavier Becerra, as a respondent in this action, much less an Assistant Attorney
24   General.
25         In order for this Court to entertain the Petition filed in this action, Petitioner must
26   name the warden or sheriff in charge of the correctional facility in which Petitioner is
27   presently confined or the Secretary of the California Department of Corrections and
28

                                                    2
                                                                                   21-cv-0358-GPC-AHG
     Case 3:21-cv-00358-GPC-AHG Document 2 Filed 03/17/21 PageID.26 Page 3 of 3



 1   Rehabilitation. Brittingham v. United States, 982 F.2d 378, 379 (9th Cir. 1992) (per
 2   curiam).
 3                                         CONCLUSION
 4         For the foregoing reasons, the Court DISMISSES the Petition without prejudice
 5   due to Petitioner’s failure to satisfy the filing fee requirement and failure to name a
 6   proper respondent. To have this case reopened, Petitioner must, no later than May 21,
 7   2021: (1) either pay the $5.00 filing fee or provide adequate proof of his inability to pay
 8   and (2) file a First Amended Petition which cures the pleading deficiency outlined in this
 9   Order. For Petitioner’s convenience, the Clerk of Court shall attach to this Order, a
10   blank petition form and a blank in forma pauperis application form.
11   IT IS SO ORDERED.
12   Dated: March 17, 2021
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                 21-cv-0358-GPC-AHG
